DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (2020/02277695), hereinafter Jones.
Regarding claim 13, Jones teaches a tethering system for a cordless power tool comprising: 
a battery pack (60, 62) configured to be detachably coupled to a battery pack receptacle of a power tool (not shown); 
a rigid tethering attachment assembly 66 (having a loop or a cavity 38 for receiving a tether) configured to be removably attachable to at least one attachment 
an elongated flexible connector 50 having a first end configured to be attachable to the tethering attachment assembly and a second end configured to be attachable to the power tool or to a stationary object (a rail of a boom),
wherein, if the battery pack becomes detached from the power tool, the tethering attachment assembly and the flexible connector prevent the battery pack from falling by a distance from the power tool.
See Figs. 10 and 14, and para. [0074].
Or alternately, the tethering system comprising: 
a battery pack 60 configured to be detachably coupled to a battery pack receptacle of a power tool (not shown); 
a rigid tethering attachment assembly 62 configured to be removably attachable to at least one attachment point on the battery pack (protrusions 70 and screws 74), the battery pack being detachably couplable to a battery pack receptacle on the power tool; 
an elongated flexible connector 50 having a first end configured to be attachable to the tethering attachment assembly and a second end configured to be attachable to the power tool or to a stationary object (a rail of a boom),
wherein, if the battery pack becomes detached from the power tool, the tethering attachment assembly and the flexible connector prevent the battery pack from falling by a distance from the power tool.
See Fig. 16 and para. [0075-0078].

Regarding claim 15, Jones teach a first clip (48, Fig. 10) attachable to a tethering attachment assembly and a second clip 48 to a tool tether.  See para. [0096].
Regarding claim 17, the tethering attachment assembly 66 having a U-shape plate having a first end and a second end (tubular sections) attachable to first and second attachment points (two ends of element 64 or 4 protrusions of the battery 60 and the sleeve 62).  See Fig. 14. Or alternately, the tethering attachment assembly 62 having a U-shape plate (vertical rear wall with tether attachment 64) having first and second ends 70 attachable to first and second attachment points of the battery pack 60.  See Fig. 16.
Regarding claim 18, Jones teach the battery pack being used with a power tool. Therefore, the power tool inherently has a housing and a battery pack receiver.
Regarding claim 19, Jones teaches a tool tether 176.  Therefore, the tool is inherent have another tethering attachment assembly.  Jones also teaches connecting a tool to a second stationary object (rails of a boom) or an operator.  See Fig. 28 and para. [0098-0099].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikesell et al. (2007/0114141), hereinafter Mikesell, in view of Jones et al. (2020/0227695), hererinafter Jones.
Regarding claim 1, Mikesell teaches a tethering system for a cordless power tool substantially as claimed except for limitations in bolded texts comprising: 
a first tethering attachment assembly (2b, 13, 38) configured to be attachable to at least one attachment point on a power tool; 
a second rigid tethering attachment assembly configured to be removably attachable to at least one attachment point on a battery pack, the battery pack being detachably couplable to a battery pack receptacle on the power tool; 
a first flexible connector (9, 68) having a first end configured to be attachable to the first tethering attachment assembly and a second end configured to be attachable to a stationary object (frames at construction area or belt 11); 
a second flexible connector having a first end configured to be attachable to the second tethering attachment assembly and a second end configured to be attachable to the first tethering attachment assembly, 
wherein, if the power tool falls and the battery pack becomes detached from the power tool, the first tethering attachment assembly and first flexible connector prevent the power tool from falling more than a first distance from the stationary object, and the second tethering attachment assembly and the second flexible connector prevent the battery pack from falling more than a second distance from the power tool.
See Figs. 1, 2, 10, 11, 13, 20, 21, 25 and 38.

Jones teaches a rigid tethering attachment assembly 66 (having a loop or a cavity 38 for receiving a tether) configured to be removably attachable to at least one attachment point on a battery pack 60 (by a pin 68) so that the battery can be stored from an elevated location in a construction area.  See Figs. 10 and 14 and para. [0074] Or alternately, the sleeve 62 with a tethering receiver (64, 78) in Figs. 15A-C and 16 is considered a rigid second tethering attachment assembly for the battery 60 and it is removably attached to the battery 60 by protrusions 40 and screws 74. See para. [0075-0078]. The rigid tethering attachment helps storing a battery from an elevated location in a construction area or safely securing it to a tool.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a rigid second tethering attachment assembly as taught by Jones to the battery pack of Mikesell so that it can be 
Jones teaches a second flexible connector 50 having a first end 48 attached to the second tethering attachment assembly 66 and a second end (not shown).  See Fig. 10.  Jones also teaches concerns of untethered battery at an elevated position.  Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to attach the second end of the second flexible connector to the first tethering attachment assembly to prevent accidentally dropping of the battery from a tool from an elevated positon.
When the second end of the second flexible connector 50 is connected to the first tethering attachment assembly, if the power tool falls and the battery pack becomes detached from the power tool, the first tethering attachment assembly and first flexible connector prevent the power tool from falling more than a first distance from the stationary object, and the second tethering attachment assembly and the second flexible connector prevent the battery pack from falling more than a second distance from the power tool.
Regarding claim 2, the tethering attachment assembly having a U-shaped plate (left and right 27, 28) attachable to first and second attachment points on the battery pack is best seen in Fig. 25 in Mikesell.
Regarding claim 3, the modified tethering system of Mikesell teaches the invention substantially as claimed except for material of the U-shaped member being an elastic coil.
In re Leshin, 125 USPQ 416.
Regarding claim 4, the flexible connector having a tethering straps with first and second ends is best seen in Figs. 1 and 37.
Regarding claim 9, the second tethering assembly having a U-shaped plate is best seen in Fig. 14 in Jones.
Regarding claim 10, Jones teaches a second tethering strap 50 in Fig. 10.
Regarding claims 11 and 12, Jones teaches a third clip 48 in Fig. 10.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mikesell et al. (2007/0114141), hereinafter Mikesell, in view of Jones et al. (2020/0227695), hererinafter Jones as applied to claims 1 and 4 above, and further in view of Mikesell et al. (7,458,135), herein after Mikesell ‘135.
Regarding claims 5-6, Mikesell teaches the flexible connector having a first clip at end 70.  Mikesell does not teach a second clip at end 73.
Mikesell ‘135 teaches a flexible connector having a clip at both ends for quickly attaching the flexible connector to a desired place.  See Figs. 1 and 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the second of the flexible connector in Mikesell a second clip as taught by Mikesell ‘135 for quickly attaching the flexible connector to a desired place.
.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mikesell et al. (2007/0114141), hereinafter Mikesell, in view of Jones et al. (2020/0227695), hererinafter Jones, and Mikesell et al. (7,458,135), herein after Mikesell ‘135, as applied to claims 1 and 4-6 above, and further in view Guillen (3,911,671).
The modified system of Mikesell teaches the invention substantially as claimed except for the quick release clip having a housing, a strap receptacle, a hook pivotally connected to the housing, and a rod movable in the housing between a closed position which the rod engages an end portion of the hook and an disengaged position which the rod disengages from the hook.
Guillen teaches a quick release clip having a housing12, a strap receptacle, a hook 16 pivotally connected to the housing, and a rod 30 movable in the housing between a closed position which the rod engages an end portion of the hook and an disengaged position which the rod disengages from the hook. See Fig. 1.
	The quick release clips in Mikesell ‘135 and Guillen are art equivalents known in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use the quick release clip of Guillen in the system of Mikesell since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mikesell et al. (2007/0114141), hereinafter Mikesell, in view of Jones et al. (2020/0227695), hereinafter Jones.
Regarding claim 20, Mikesell teaches a tethering system for a cordless power tool substantially as claimed except for limitations in bolded texts comprising: 
a power tool having a battery receptacle; 
a battery pack configured to be detachably coupled to a battery pack receptacle of a power tool; 
a first U-shaped tethering attachment assembly (13, Figs. 1 and 6, and 22, 23; Figs. 13-14 )  attachable to the power tool; 
a rigid second U-shaped tethering attachment assembly removably attachable to the battery pack; 
a first tethering strap (9, Fig. 1 and 68, Fig. 37) having a first length, a first end configured to be attachable to the first tethering attachment assembly, and a second end configured to be attachable to a first stationary object; 
a second flexible connector having a second length, a first end configured to be attachable to the second tethering attachment assembly, and a second end configured to be attachable to the first tethering attachment assembly; 
a third flexible connector having a first end configured to be attachable to one of the battery pack and the second flexible connector, and a second end configured to be attachable to a second stationary object to facilitate changing the battery pack while the battery pack remains tethered to the second stationary object,
wherein, if the power tool falls and the battery pack becomes detached from the power tool, the first tethering attachment assembly and first flexible connector prevent the power tool from falling more than a first distance from the first stationary object, and the second tethering attachment assembly and the second flexible connector prevent the battery pack from falling more than a second distance from the power tool.
See Figs. 1, 13, 14 and 37.
Mikesell does not teach “a rigid second U-shaped tethering attachment assembly attachable to the battery pack”, “a second flexible connector having a second length, a first end configured to be attachable to the second tethering attachment assembly, and a second end configured to be attachable to the first tethering attachment assembly” “a third flexible connector having a first end configured to be attachable to one of the battery pack and the second flexible connector, and a second end configured to be attachable to a second stationary object to facilitate changing the battery pack while the battery pack remains tethered to the second stationary object”, and “wherein, if the power tool falls and the battery pack becomes detached from the power tool, the first tethering attachment assembly and first flexible connector prevent the power tool from falling more than a first distance from the first stationary object, and the second tethering attachment assembly and the second flexible connector prevent the battery pack from falling more than a second distance from the power tool”.
Jones teaches a rigid tethering attachment assembly 66 (having a loop or a cavity 38 for receiving a tether) configured to be removably attachable to at least one attachment point on a battery pack 60 (by a pin 68) so that the battery can be stored 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a rigid second tethering attachment assembly as taught by Jones to the battery pack of Mikesell so that it can be hung to a tether to store it from an elevated location in a construction area or safely secured it to a tool.
Jones teaches a second flexible connector 50 having a first end 48 attached to the second tethering attachment assembly 66 and a second end (not shown).  See Fig. 10.  Jones also teaches concerns of untethered battery at an elevated position and securing a battery tether 174 to a tool tether 176.  Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to attach the second end of the second flexible connector to the first tethering attachment assembly to prevent accidentally dropping of the battery from a tool from an elevated positon.
When the second end of the second flexible connector 50 is connected to the first tethering attachment assembly, if the power tool falls and the battery pack becomes detached from the power tool, the first tethering attachment assembly and first flexible connector prevent the power tool from falling more than a first distance from the stationary object, and the second tethering attachment assembly and the second 
Jones teaches securing backup batteries to rails of a boom at an elevated position.  See para. [0098]. Therefore, it would have been obvious to ones skilled in the art before the effective filling date of the claimed invention to provide a third flexible connector having a first end attached to a battery pack and a second end attached to a second stationary object such as rails of a boom for safely keeping the backup batteries at the elevated positon.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2020/0227695), hererinafter Jones, in view of Mikesell et al. (7,458,135), hereinafter Mikesell ‘135.
Jones teaches one end of the flexible connector 50 having a clip 48 attached to a battery pack and the other end attached to a tool (para. [0098-0099]. 
Mikesell teaches that it is known in the art to provide both ends of a flexible connector a clips (2, 4) for quickly attaching the flexible connector to tools or stationary objects.  See Figs. 1 and 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the second end of the flexible connector a second clip 48 for quickly attaching the flexible connector to the tools or stationary objects.
Response to Arguments
Applicant’s arguments with respect to Ito reference have been fully considered and are persuasive.  The rejections under Ito have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724